       Case 1:20-cv-00731 Document 9 Filed 07/01/20 Page 1 of 2 PageID# 47



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF VIRGINIA
                                   ALEXANDRIA DIVISION


 NATIONAL ASSOCIATION OF
 IMMIGRATION JUDGES, affiliated with the
 International Federation of Professional and
 Technical Engineers,
                                                             Civil Action No. 20-cv-731
                  Plaintiff,

            v.

 JAMES R. MCHENRY III, in his official
 capacity as Director of the Executive Office
 for Immigration Review,

                  Defendant.


                 PLAINTIFF’S MOTION FOR A PRELIMINARY INJUNCTION

        Pursuant to Federal Rule of Civil Procedure 65(a), Plaintiff National Association of

Immigration Judges respectfully moves for a preliminary injunction enjoining Defendant and his

officers and agents, servants, employees, and attorneys, and those persons in active concert or

participation with them who receive actual notice of the injunction, from enforcing the policy of

the Executive Office for Immigration Review (“EOIR”) dated January 2020 and titled

“Submission and Processing of Request for Speaking Engagements”—and, to the extent it

remains operative, the policy of EOIR dated September 2017 and titled “Speaking Engagement

Policy for EOIR Employees.” As set forth in the accompanying memorandum of law, a

preliminary injunction is warranted because Plaintiff is likely to succeed on the merits of its

claims, Plaintiff’s members are likely to suffer irreparable harm without the preliminary

injunction, the balance of equities tips in Plaintiff’s favor, and the injunction is in the public

interest.




                                                   1
     Case 1:20-cv-00731 Document 9 Filed 07/01/20 Page 2 of 2 PageID# 48




July 1, 2020                                Respectfully submitted,

 /s/ Victor M. Glasberg                      /s/ Ramya Krishnan
Victor M. Glasberg (VA 16184)               Ramya Krishnan*
Victor M. Glasberg & Associates             Stephanie Krent*
121 S. Columbus Street                      Alex Abdo*
Alexandria, VA 22314                        Knight First Amendment Institute
T: (703) 684-1100                             at Columbia University
F: (703) 684-1104                           475 Riverside Drive, Suite 302
VMG@robinhoodesq.com                        New York, NY 10115
                                            T: (646) 745-8500
                                            F: (646) 661-3361
                                            ramya.krishnan@knightcolumbia.org

*pro hac vice application forthcoming       Counsel for the Plaintiff




                                        2
